DETAILED ACTION

The instant application having application No 17/242591 filed on 04/28/2021 is presented for examination by the examiner.
Claims 15-26 are pending in this application.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 15 would be allowable if (i) resolve double patenting rejection.
Claim 21 would be allowable if (i) resolve double patenting rejection.
The claims 15 and 21have the limitation unclear “control information allowed for the second bandwidth” but it is not clear control information allowed the second bandwidth for downlink channel or something else, it is unclear, please clarify the language features from the limitations of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 15-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent Application No. 16695794 Patent No. 11019636.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on blindly decoding the second DCI using a second set of DCI formats associated with the second downlink bandwidth and vice versa.
1-14. (Canceled)
For claim 15, Patent Application discloses a method performed by a wireless device, the method comprising: receiving a first downlink signaling transmission, from a network node of a radio access network, using a first bandwidth; blindly decoding a first control information in the first downlink signaling transmission by decoding the first control information using at least one format for the first control information allowed for the first bandwidth; determining, from the control information, a change to a second bandwidth for a second downlink signaling transmission; receiving the second downlink signaling transmission, from the network node of the radio access network, using the second bandwidth; and blindly decoding a second control information in the second downlink transmission by decoding the second control information using at least one format for the second control information allowed for the second bandwidth(See Claim 1).
For claim 16, Patent Application discloses the blindly decoding the first control information using at least one format comprises: attempting to decode the first control information using one format allowable for the first bandwidth; if decoding fails, selecting another format allowable for the first bandwidth and return to attempting to decode the first control information; and  when decoding is successful, the wireless device gains information from the first control information including at least information about the change to the second bandwidth for the second downlink transmission(See Claim 5).
For claim 17, Patent Application discloses the downlink control signaling comprises a Downlink Control Indicator (DCI) and the at least one format comprises a DCI format (See Claim 2).
For claim 18, Patent Application discloses changing from the second bandwidth to another bandwidth at expiration of a timer (See Claim 8).
For claim 19, Patent Application discloses the other bandwidth is the first bandwidth (See Claim 5).
For claim 20, Patent Application discloses the other bandwidth is narrower than the second bandwidth (See Claim 5).
For claim 21, Patent Application discloses a wireless device configured to: receive a first downlink signaling transmission, from a network node of a radio access network, using a first bandwidth; blindly decode a first control information in the first downlink signaling transmission by decoding the first control information using at least one format for the first control information allowed for the first bandwidth; determine, from the control information, a change to a second bandwidth for a second downlink signaling transmission;  receive the second downlink signaling transmission, from the network node of the radio access network, using the second bandwidth; and blindly decode a second control information in the second downlink transmission by decoding the second control information using at least one format for the second control information allowed for the second bandwidth(See Claim 9).
For claim 22, Patent Application discloses the wireless device is configured to perform the blind decoding of the first control information using at least one format by being configured to: attempt to decode the first control information using one format allowable for the first bandwidth; if decoding fails, select another format allowable for the first bandwidth and return to attempt to decode the first control information; and when decoding is successful, gain information from the first control information including at least information about the change to the second bandwidth for the second downlink transmission(See Claim 15).
For claim 23, Patent Application discloses the downlink control signaling comprises a Downlink Control Indicator (DCD and the at least one format comprises a DCI format (See Claim 15).
For claim 24, Patent Application discloses the wireless device is configured to change from the second bandwidth to another bandwidth at expiration of a timer (See Claim 8). 
For claim 25, Patent Application discloses the other bandwidth is the first bandwidth (See Claim 1).
For claim 26, Patent Application discloses the other bandwidth is narrower than the second bandwidth (See Claim 1). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Hardouin et al. (US 20160157277, Jun. 2, 2016) teaches A Method For Signaling in a Cellular Telecommunications network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464